DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (US 3448946 A) in view of Eller (US 20170274994 A1).
For claim 1, Nagatsu discloses a rotorcraft (Fig. 1) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
an engine (12);
Fig. 4-6) configured to receive torque and rotational energy from the engine (12) in the engine powered mode;
a main rotor system (7) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 17-18, “A power plant for driving the main rotor 7”); and
a pusher propeller (8) coupled to the drivetrain and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 36-37, “a reduction gear box 17 in the driving system for the propeller 8”); and
a tail rotor system (10) coupled to the drivetrain (Col 3, lines 21-23, “A driving shaft 9 for a tail rotor 10 is extending rearwardly from the rear end of the fuselage”) and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode, the tail rotor system positioned aft of the pusher propeller (Fig. 1, tail located aft of pusher propeller),
but fails to disclose that, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system.
However, Eller teaches a rotorcraft wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a drivetrain in which the shaft of the pusher propeller can drive the main rotor as disclosed by Eller. One of ordinary Para 0087).
For claim 2, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the drivetrain further comprises a transmission (16) between the engine (12) and the main rotor system (7), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (Col 3, lines 30-31, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13”).
For claim 3, Nagatsu as modified discloses the rotorcraft as recited in claim 2 wherein the drivetrain further comprises a driveshaft (15) coupling the transmission and the pusher propeller (Fig. 5).
For claim 4-5, Nagatsu as modified discloses the rotorcraft as recited in claim 2 wherein the drivetrain further comprises a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission (Col 3, lines 30-32, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13 through a one-way clutch”).
For claims 6-8, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the main rotor system further comprises a non-rigid, fully articulated main rotor system comprising a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Col 4, lines 2-3, “to vary the cyclic pitch and collective pitch of the main rotor”).
For claim 9, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the pusher propeller further comprises a plurality of variable pitch rotor blades (Col 4, lines 31-32, “the pitch angle of the propeller blades 8 is changed”).
For claim 10, Nagatsu as modified discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is collectively controllable (Col 4, lines 2-3, “to vary the cyclic pitch and collective pitch of the main rotor”; Col 5, lines 40-44, “the pitch of the propeller 8 is adjusted to an angle at which no forward thrust is produced. When the helicopter is to fly forward, the pitch angle of the propeller blades is increased to obtain a desired forward thrust”).
For claim 11, Nagatsu as modified discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is greater in the engine powered mode than in the autorotation mode of the rotorcraft (Col 5, lines 49-51, “Therefore, in this case also, the pitch of the propeller blades is made zero-thrust position so as to minimize the power consumption by the propeller”).
For claim 12, Nagatsu as modified discloses the rotorcraft as recited in claim 9 but fails to disclose a manual input for reducing the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode
However, Eller teaches a manual input for reducing the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode (Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a manual input for controlling the pitch of the rotor blades as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification to provide a way to control the pitch of the rotor blades for control of the aircraft.
For claim 13, Nagatsu as modified discloses the rotorcraft as recited in claim 9 further comprising a flight control system configured to reduce the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode Eller, Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
For claim 15, Nagatsu as modified discloses the rotorcraft as recited in claim 14 wherein the anti-torque system further comprises variable pitch rotor blades (Col 4, lines 55-56, “This pitch control mechanism for the tail rotor blades”).
For claim 17, Nagatsu discloses a rotorcraft (Figs. 1) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
an engine (12);
a drivetrain (Fig. 4-6) configured to receive torque and rotational energy from the engine (12) in the engine powered mode;
a main rotor system (7) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 17-18, “A power plant for driving the main rotor 7”);
a pusher propeller (8) coupled to the drivetrain and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 36-37, “a reduction gear box 17 in the driving system for the propeller 8”), the pusher propeller including a plurality of variable pitch rotor blades (Col 4, lines 31-32, “the pitch angle of the propeller blades 8 is changed”);
a tail rotor system (10) coupled to the drivetrain (Col 3, lines 21-23, “A driving shaft 9 for a tail rotor 10 is extending rearwardly from the rear end of the fuselage”) and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode, the tail rotor system positioned aft of the pusher propeller (Fig. 1, tail located aft of pusher propeller),
but fails to disclose a flight control system configured to collectively control the pitch of the rotor blades of the pusher propeller;

wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system
However, Eller teaches a flight control system (120) configured to collectively control the pitch of the rotor blades of the pusher propeller (Para 0042);
wherein, in response to the rotorcraft transitioning from the engine powered mode to the autorotation mode, the flight control system reduces the pitch of the rotor blades of the pusher propeller (Para 0087, “During autorotation, the pitch of the plurality of propeller blades 47 is adjusted from a position configured to generate thrust to a position that functions in a windmill-brake state (generating power with an increased drag)”); and
wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a control system to automatically adjust the pitch of the pusher propeller and therefore drive the main rotor with the rotation of the pusher propeller as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification to provide “an improved glide slope ratio” during Para 0087) by automatically adjusting the pitch of the propeller to generate rotation to be used by the main rotor.
For claim 19, Nagatsu as modified discloses the rotorcraft as recited in claim 17 wherein the drivetrain further comprises:
a transmission (16) between the engine (12) and the main rotor system (7), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (Col 3, lines 30-31, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13”);
a driveshaft (15) coupling the transmission and the pusher propeller (Fig. 5); and
a freewheeling unit coupled between the engine and the transmission (Col 3, lines 30-32, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13 through a one-way clutch”).
For claim 20, Nagatsu as modified discloses the rotorcraft as recited in claim 17 wherein the main rotor system further comprises a fully articulated main rotor system including a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Para 0042 “individual blade control (IBC)”, 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642